ORDER

PER CURIAM.
James C. Shoop (defendant) appeals from the judgment of the trial court entered pursuant to the jury’s verdict finding him guilty of driving while intoxicated, a class D felony, in violation of Section 577.010 RSMo 1999.
We have reviewed the record on appeal and the briefs of the parties and find no error of law. An extended opinion reciting the detailed facts reinstating the principles of law would have no precedential value or jurisprudential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).